Filed pursuant to Rule 497(c) Reg. Nos. 033-81396; 811-08614 BRANDES BRANDES INSTITUTIONAL CORE PLUS FIXED INCOME FUND BRANDES INSTITUTIONAL ENHANCED INCOME FUND Prospectus December 21, 2007 As with all mutual funds, the Securities and Exchange Commission does not guarantee that the information in this prospectus is accurate or complete, nor has it judged this fund for investment merit.It is a criminal offense to state otherwise. BRANDES INSTITUTIONAL CORE PLUS FIXED INCOME FUND BRANDES INSTITUTIONAL ENHANCED INCOME FUND This important section summarizes the Funds’ investments, risks, and fees. RISK RETURN SUMMARY AND FUND EXPENSES 3 This section provides details about the Funds’ fees and expenses. FEES AND EXPENSES 10 This section provides information about the prior performance of accounts managed by the Advisor with investment objectives, policies and strategies similar to the Funds. PRIOR PERFORMANCE OF THE ADVISOR 12 This section provides details about the Funds’ investment strategies and risks. INVESTMENT OBJECTIVES, POLICIES AND RISKS Debt Securities Equity Securities Derivative Instruments Short-Term Investments Other Investment Techniques and Restrictions Sale of Securities Portfolio Holdings Main Risks 14 14 15 16 16 16 16 16 16 Review this section for information about the organizations and people who oversee the Funds. FUND MANAGEMENT The Investment Advisor Portfolio Managers Other Service Providers 19 19 19 23 This section explains how shares are valued, how to purchase and sell shares, and payments of dividends and distributions. SHAREHOLDER INFORMATION Pricing of Fund Shares Purchasing and Adding to Your Shares Exchanging Your Shares Selling Your Shares Policy on Disruptive Trading Fair Value Pricing Shareholder Service Plan Distribution Plan Dividends, Distributions and Tax Status 23 23 23 26 26 28 29 29 29 30 Review this section for details on selected financial statements of the Funds. FINANCIAL HIGHLIGHTS 30 PRIVACY NOTICE 32 This section summarizes the ratings used by the major credit rating agencies. APPENDIX A:SUMMARY OF CREDIT RATINGS A-1 -2- RISK/RETURN SUMMARY AND FUND EXPENSES CORE PLUS FIXED INCOME FUND Investment Objective: Brandes Core Plus Fixed Income Fund seeks to maximize total return, consisting of both current income and capital appreciation. Principal Investment Strategies: The Fund actively manages a diversified portfolio comprised primarily of debt securities. These include, but are not limited to, debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S. Government and foreign governments and their agencies and instrumentalities, and U.S. and foreign mortgage-backed securities, collateralized mortgage obligations and asset-backed debt securities. Brandes Investment Partners, L.P., the investment advisor to the Fund (the “Advisor”), generally uses the principles of value investing to analyze and select debt securities for the Fund’s investment portfolio. The Fund invests in debt securities that can be purchased at a price or yield premium over U.S. Treasury securities (or other risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment ofeach security’s intrinsic value. The Advisor’s assessment of intrinsic value is based upon an analysis of the issuers’ ability to repay, the quality of the collateral (if any), liquidity, and other factors. The Advisor may also employ other types of analysis in assessing the attractiveness of a security, relying on present day pricing information, roll-down analysis, comparisons of a security’s yield with yields offered by other securities of similar quality and average life, and scenario analysis. The Fund invests in both investment-grade securities and non-investment grade securities (also known as “high-yield bonds” or “junk bonds”). The Advisor deems any security rated at least BBB- (or its equivalent) by one or more of Moody’s Investor Service, Inc. (“Moody’s”), Standard & Poor’s Corporation (“Standard & Poor’s”), or Fitch Ratings, Ltd. (“Fitch”), or any security that has been determined by the Advisor to be of comparable quality, to be investment grade. At least 75% of the Fund’s debt securities must be investment grade, measured at the time of purchase. Non-investment grade securities may be rated as low as D, may be in default of payment of principal and/or interest, or may not be rated. Although the Fund invests in debt securities of any maturity, under normal market conditions the Advisor seeks to maintain the duration of the Fund’s portfolio within 10% (above or below) the duration of the Lehman Brothers U.S. Aggregate Index. The Fund will invest predominantly in dollar-denominated debt obligations.However, the Fund may invest up to 25% of its total fixed income assets in non-U.S. dollar securities measured at the time of purchase, and may engage in currency hedging.The Fund may use derivative instruments, such as options contracts, futures contracts and swap agreements, for risk management purposes or otherwise as part of its investment strategies. -3- Principal Investment Strategies: Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments. As with most fixed income funds, the income on and value of your shares in the Fund will fluctuate along with interest rates. When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. Generally, the longer the Fund’s average portfolio maturity and the lower the average quality of its portfolio, the greater the price fluctuation. The price of any security owned by the Fund may also fall in response to events affecting the issuer of the security, such as its ability to continue to make principal and interest payments or its credit rating. Below investment grade debt securities are speculative and involve a greater risk of default and price change due to changes in the issuer’s creditworthiness. The market prices of these debt securities may fluctuate more than the market prices of investment grade debt securities and may decline significantly in periods of general economic difficulty. Investing in foreign securities poses additional risks. The performance of foreign securities can be adversely affected by the different political, regulatory and economic environments and other overall economic conditions in the countries where the Fund invests.Emerging country markets involve greater risk and volatility than more developed markets.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar.Certain of these currencies may experience substantial fluctuations or steady devaluation relative to the U.S. dollar. The Fund’s use of derivative instruments, such as options contracts, futures contracts or swap agreements, involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other more traditional investments. -4- Who May Want to Invest? Shares of the Fund may be purchased by institutional investors, including employee benefit plans, foundations, endowments, corporate and other taxable and tax-exempt investors that would otherwise generally qualify as advisory clients of the Advisor, and certain investment advisors or financial planners and their clients. CONSIDER INVESTING IN THE FUND IF YOU: ●want regular income with potential returns in excess of the returns of the Lehman Brothers U.S. Aggregate Index ● want professional portfolio management ● are investing for long-term goals The Fund is not appropriate for anyone seeking: ● a short-term investment Minimum initial investment:$5,000,000 (subject to waiver by the Distributor for certain institutional and other investors) See “Shareholder Information” on page23 for additional information. -5- BRANDES INSTITUTIONAL ENHANCED INCOME FUND Investment Objective: Brandes Institutional Enhanced Income Fund seeks to maximize total return, consisting of both current income and capital appreciation. Principal Investment Strategies: The Fund actively manages a diversified portfolio comprised approximately 70% of debt securities and 30% of equity securities. Its debt obligations include, but are not limited to, debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S. Government and foreign governments and their agencies and instrumentalities, and U.S. and foreign mortgage-backed securities, collateralized mortgage obligations and asset-backed debt securities.Its equity securities include common and preferred stocks of U.S. and foreign companies and securities convertible into such stocks. The Advisor generally uses the principles of value investing to analyze and select debt securities for the Fund’s investment portfolio. The Fund invests in debt securities that can be purchased at a price or yield premium over U.S. Treasury securities (or other risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment ofeach debt security’s intrinsic value. The Advisor’s assessment of intrinsic value is based upon an analysis of the issuers’ ability to repay, the quality of the collateral (if any), liquidity, and other factors. The Advisor may also employ other types of analysis in assessing the attractiveness of a debt security, relying on present day pricing information, roll-down analysis, comparisons of a debt security’s yield with yields offered by other debt securities of similar quality and average life, and scenario analysis. The Fund invests in both investment-grade debt securities and non-investment grade debt securities (also known as “high-yield bonds” or “junk bonds”). The Advisor deems any debt security rated at least BBB- (or its equivalent) by one or more of Moody’s, Standard & Poor’s, or Fitch, or any debt security that has been determined by the Advisor to be of comparable quality, to be investment grade. At least 75% of the Fund’s debt securities must be investment grade, measured at the time of purchase. Non-investment grade debt securities may be rated as low as D, may be in default of payment of principal and/or interest, or may not be rated. Although the Fund invests in debt securities of any maturity, under normal market conditions the Advisor seeks to maintain the duration of the Fund’s portfolio within 10% (above or below) the duration of the Lehman Brothers Aggregate Index. -6- The Fund’s equity investments are generally issued by U.S. and foreign companies whose market capitalizations (market value of publicly traded securities) rank in the top 250 companies worldwide. The Advisor generally uses the principles of value investing in selecting equity securities for the Fund’s portfolio.Applying this philosophy, the Advisor views stocks as small pieces of businesses for sale. It seeks to purchase a diversified group of these businesses when they are undervalued at prices its research indicates are well below their true long-term, or intrinsic, values. By purchasing equity securities whose current prices it believes are considerably below their intrinsic values, the Advisor believes it can buy not only a possible margin-of-safety against price declines, but also an attractive opportunity for profit over the business cycle. The Fund’s portfolio is not subject to any specific geographic diversification requirements.Countries in which the Fund may invest include the United States and the nations of Europe, North and South America, Australia, Africa and Asia.Generally no more than 10% of the value of the Fund’s total equity assets, measured at the time of purchase, may be invested in equity securities of companies located in emerging securities markets throughout the world.The Fund may invest up to 25% of its total fixed income assets measured at the time of purchase in non-U.S. dollar securities, and may engage in currency hedging. The Fund may use derivative instruments, such as options contracts, futures contracts and swap agreements, for risk management purposes or otherwise as part of its investment strategies. Principal Investment Risks: Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments. The income on and values of the Fund’s fixed income investments will fluctuate along with interest rates. When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. Generally, the longer the average portfolio maturity of the Fund’s fixed income portfolio and the lower the average quality of its portfolio, the greater the price fluctuation. The price of any fixed income security owned by the Fund may also fall in response to events affecting the issuer of the security, such as its ability to continue to make principal and interest payments or its credit rating. -7- Below investment grade debt securities are speculative and involve a greater risk of default and price change due to changes in the issuer’s creditworthiness. The market prices of these debt securities may fluctuate more than the market prices of investment grade debt securities and may decline significantly in periods of general economic difficulty. The values of the Fund’s equity investments will fluctuate in response to the activities of individual companies and general stock market and economic conditions.The values of the Fund’s convertible securities are also affected by interest rates; if rates rise, the values of convertible securities may fall. Investing in foreign securities poses additional risks. The performance of foreign securities can be adversely affected by the different political, regulatory and economic environments and other overall economic conditions in the countries where the Fund invests.Emerging country markets involve greater risk and volatility than more developed markets.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar.Certain of these currencies may experience substantial fluctuations or steady devaluation relative to the U.S. dollar. The Fund’s use of derivative instruments, such as options contracts, futures contracts or swap agreements, involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other more traditional investments. -8- Who May Want to Invest? Shares of the Fund may be purchased by or on behalf of institutional investors, including employee benefit plans, foundations, endowments, corporate and other taxable and tax-exempt investors that would otherwise generally qualify as advisory clients of the Advisor, and certain investment advisors or financial planners and their clients. Consider investing in the Fund if you: ● want regular income with potential capital appreciation through limited exposure to equities worldwide ● want professional portfolio management ● are investing for long-term goals The Fund is not appropriate for anyone seeking: ●safety of principal ●a short-term investment Minimum initial investment:$5,000,000 (subject to waiver by the Distributor for certain institutional and other investors) See “Shareholder Information” on page23 for additional information. -9- FEES AND EXPENSES Because the Funds are new, they do not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices.Performance information will be available after the Funds have been in operation for one calendar year. Fees and Expenses The Funds have three classes of shares – Class I shares for institutional investors, Class E shares which pay service fees to intermediaries providing non-distribution services to their clients who own shares of the Funds, and Class S shares which pay intermediaries fees for providing distribution and non-distribution services to their clients who own shares of the Funds.Class S shares are not currently being sold. As an investor in a Fund, you will pay the following fees and expenses based on an estimate of the Fund’s first fiscal period.Annual Fund operating expenses are paid out of Fund assets and are reflected in its share price.If you purchase shares though a bank, broker or other investment representative, they may charge you an account-level fee for additional services provided to you in connection with your investment in the Fund. Shareholder Fees (fees paid directly from your investment) Core Plus Fund Enhanced Income Fund Class I Class E Class S Class I Class E Class S Maximum Sales Charge (Load) Imposed on Purchases None None None None None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None None None None Maximum Contingent Deferred Sales Charge None None None None None None Redemption Fee None None None None None None -10- Annual Fund Operating Expenses* (fees paid from Fund assets) Management fees 0.35% 0.35% 0.35% 0.40% 0.40% 0.40% Distribution (rule 12b-1) fees 0.00% 0.00% 0.25% 0.00% 0.00% 0.25% Other expenses Shareholder service fees 0.05% 0.25% 0.25% 0.05% 0.25% 0.25% Other expenses 0.15% 0.15% 0.15% 0.15% 0.15% 0.15% Total Other expenses 0.20% 0.40% 0.40% 0.20% 0.40% 0.40% Total annual Fund operating expenses 0.55% 0.75% 1.00% 0.60% 0.80% 1.05% Fee waiver/expense reimbursement (0.05%) (0.05%) (0.05%) (0.05%) (0.05%) (0.05%) Net annual Fund operating expenses 0.50% 0.70% 0.95% 0.55% 0.75% 1.00% *The Advisor has agreed with Brandes Investment Trust to limit each Fund’s Class I, Class E and Class S annual operating expenses, including repayment of previous waivers, to the following percentages of the Fund’s average daily net assets attributable to such Classes through the Fund’s fiscal year ended September 30, 2008: Core Plus Fund 0.50%, 0.70% and 0.95%, respectively; Enhanced Income Fund – 0.55%, 0.75%, and 1.00%, respectively. Use the following tables to compare fees and expenses of the Funds with those of other funds.It illustrates the amount of fees and expenses you would pay assuming the following: ● $10,000 investment in the Fund ● 5% annual return ● all distributions are reinvested ● redemption at the end of each period ● no changes in the Fund’s operating expenses ● reimbursement of fees and expenses as indicated above Because these examples are hypothetical and for comparison only, your actual costs may be different. Expense Examples 1 Year 3 Years Core Plus Fund – Class I $51 $171 Core Plus Fund – Class E $72 $235 Core Plus Fund – Class S $97 $313 Enhanced Income Fund – Class I $56 $187 Enhanced Income Fund – Class E $77 $250 Enhanced Income Fund – Class S $102 $329 -11- PRIOR PERFORMANCE OF CORE PLUS ACCOUNTS The following tables set forth composite performance data relating to the historical performance of private accounts managed by the Advisor that have investment objectives, policies, strategies and risks substantially similar to those of the Core Plus Fund.The data is provided to illustrate the past performance of the Advisor in managing substantially similar accounts as measured against specified market indices and does not represent the performance of the Funds.Investors should not consider this performance data as an indication of future performance of the Funds or of the Advisor. The composite performance data shown below were calculated in accordance with Global Investment Performance Standards (“GIPS”™)*.The composite includes all actual, fee-paying and non-fee-paying, fully discretionary private accounts (other than “wrap fee” program accounts) with assets of $1 million or more managed for at least one month by the Advisor (as well as one pooled account in each composite which was fully funded at inception) for the periods indicated below that have investment objectives, policies, strategies and risks substantially similar to those of the Core Plus Fund.Cash and equivalents are included in the performance returns. All returns presented were calculated on a time-weighted and asset-weighted total return basis, including reinvestment of all dividends, interest and income, and realized and unrealized gains and losses. Gross returns do not give effect to investment advisory fees, which would reduce such returns.Net returns are net of assumed Class I general fund operating expenses of 0.50% of average daily net assets.All returns are net of brokerage commissions, execution costs and any applicable foreign withholding taxes, without provision for federal or state income taxes (if any). The private accounts that are included in the composite are not subject to the same types of expenses to which the Core Plus Fund is subject, nor to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the Investment Company Act or Subchapter M of the Internal Revenue Code.Consequently, the performance results for the composite could have been adversely affected if the private accounts included in the composite had been regulated as investment companies under the federal securities laws. GIPS standards for the calculation of total return differ from the standards required by the Securities and Exchange Commission for calculation of average annual total return.Investors should be aware that the use of a methodology different from that used below to calculate performance could result in different performance data. *GIPS is a set of standards promulgated by the CFA Institute, a global non-profit membership and education organization that, among other things, has formulated a set of performance presentation standards for investment advisers. The GIPS performance presentation standards are intended to promote full and fair presentations by investment advisers of their performance results, and ensure uniformity in reporting so that performance results of investment advisers are directly comparable.The CFA Institute has not been involved in the preparation or review of this information in this prospectus. -12- Core Plus Fixed Income Composite Quarterly Returns Brandes Core Plus Fixed Income Composite Accounts Lehman Brothers U.S. Aggregate Index1 Year 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD #Accts $mil YTD 2007 NET 1.59% -0.63% 1.47% N/A 2.43% 13 178.0 3.85% GROSS 1.72 -0.51 1.59 N/A 2.82 2006 NET 0.69 0.41 3.76 2.28% 7.29 4 36.1 4.33 GROSS 0.81 0.54 3.89 2.41 7.83 2005 NET -0.20 3.09 -0.02 0.34 3.21 2 24.2 2.43 GROSS -0.08 3.22 0.10 0.50 3.76 2004 NET 2.57 -1.28 3.62 2.04 7.07 2 23.4 4.34 GROSS 2.70 -1.16 3.75 2.16 7.60 2003 NET 2.41 7.30 1.24 2.23 13.73 1 4.9 4.10 GROSS 2.54 7.44 1.37 2.35 14.30 2002 NET -0.64 1.35 2.52 2.60 5.92 1 7.3 10.25 GROSS -0.52 1.48 2.65 2.73 6.45 2001 NET 3.44 0.75 3.59 0.58 8.60 1 6.9 8.44 GROSS 3.57 0.88 3.72 0.71 9.14 2000 NET 2.14 1.84 2.87 2.68 9.88 1 5.4 11.63 GROSS 2.27 1.97 3.00 2.81 10.43 Core Plus Fixed Income Composite Annualized Returns Periods Ending September 30, 2007 Since Inception (6/30/00) 7 Years 5 Years 3 Years 1 Year NET Brandes Core Plus Fixed Income Composite Accounts 7.40% 7.24% 7.22% 4.99% 4.77% Lehman Brothers U.S. Aggregate Index1 6.21% 5.98% 4.13% 3.86% 5.12% Relative Performance 1.19% 1.26% 3.09% 1.13% -0.35% GROSS Brandes Core Plus Fixed Income Composite Accounts 7.94% 7.78% 7.76% 5.53% 5.29% Lehman Brothers U.S. Aggregate Index1 6.21% 5.98% 4.13% 3.86% 5.12% Relative Performance 1.73% 1.80% 3.63% 1.67% 0.17% 1The Lehman Brothers U.S. Aggregate Index is an unmanaged index consisting of more than 5,000 taxable U.S. government, investment-grade corporate and mortgage backed securities.Securities must be dollar-denominated. public issues with at least $250 million par amount outstanding.Securities must be rated investment grade (Baa3 or better).For purposes of inclusion in the Index, securities are deemed by Lehman Brothers to be investment grade if a majority of the ratings assigned (if any) by Moody’s, Standard & Poor’s, and Fitch are BBB- (or its equivalent) or higher.The Index does not reflect the deduction of fees and expenses associated with a mutual fund. -13- INVESTMENT OBJECTIVES, POLICIES AND RISKS The Funds’ investment objectives are indicated under “Risk/Return Summary and Fund Expenses” above.The Funds seek to maximize total return, consisting of both current income and capital appreciation. Debt Securities Both the Enhanced Income Fund and the Core Plus Fund invest primarily in debt securities.Generally, substantially all of the Core Plus Fund’s assets and approximately 70% of the Enhanced Income Fund’s assets are invested in such securities.While the Advisor has some flexibility to vary this percentage for the Enhanced Income Fund, and the ratio may be impacted by market price action and allocations to cash and cash equivalents, the debt portion of the Enhanced Income Fund portfolio is likely to remain in the 60% - 80% range; the specific percentage will vary within such range from time to time when the Advisor believes favorable investment opportunities warrant differing allocations. The Advisor will generally use the principles of value investing to analyze and select debt securities for each Fund’s investment portfolio. These principles direct the value investor to examine quantitatively the fundamental credit quality of the issuer rather than be distracted by secondary, shorter term factors. As part of this process, the Advisor reviews such measures as the issuer’s free cash flow, debt-to-equity ratio, earnings before interest, taxes, depreciation and amortization (“EBITDA”)-to-interest ratio, and debt-to-EBITDA ratio in evaluating the securities of a particular issuer. The Advisor does not include formal consideration of general economic scenarios in its investment process, nor does it attempt to predict short-term movements of interest rates. The Funds invest in debt securities that can be purchased at a price or yield premium over U.S. Treasury securities (or other risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment ofeach security’s intrinsic value. The assessment of intrinsic value is based upon an analysis of the issuers’ ability to repay, the quality of the collateral (if any), liquidity, and other factors. The Fund may also employ other types of analysis in assessing the attractiveness of a security, relying upon present day pricing information, quantitative cash flow valuation techniques, financial statement and collateral analysis, and actual and projected ratings in determining if a given security is attractively priced.
